Exhibit 10.3
 
EXECUTION VERSION
 
 
SECURITIES PURCHASE AGREEMENT
 
By and Among
 
LEVIATHAN MINERALS GROUP INCORPORATED
 
and
 
THE INVESTORS
 
Dated as of August 22, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT, dated as of August 22, 2011 (this “Agreement”),
by and among Leviathan Minerals Group Incorporated, a Delaware corporation (the
“Company”), and each of the persons and entities listed on Schedule A hereto
(each an “Investor” and collectively the “Investors”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to issue and sell, severally and not jointly, to
the Investors, and the Investors desire to purchase, severally and not jointly,
from the Company, Convertible Promissory Notes and Warrants (each as defined
below).
 
NOW, THEREFORE, in consideration of the conditions and promises herein
contained, the parties hereto agree as follows:
 
1.    DEFINITIONS.  For purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the following respective meanings:
 
“Agreement” has the meaning provided in the preamble.
 
“Ancillary Agreements” means the Convertible Promissory Notes, the Security
Agreement, the Warrant and any other agreement or instrument to which the
Company is a party, the execution and delivery of which are contemplated hereby
or thereby.
 
“Closing” and “Closing Date” have the meaning provided in Section 2.2(a).
 
“Common Stock” means the common stock of the Company.
 
“Company” has the meaning provided in the preamble.
 
“Company’s Knowledge” means the knowledge of any of the officers of the Company,
after due investigation.
 
“Convertible Promissory Notes” means the Senior Secured Convertible Promissory
Notes to be sold and issued pursuant to this Agreement, substantially in the
form attached hereto as Exhibit A.
 
 “Investor” and “Investors” have the meanings provided in the preamble.
 
“Majority Investors” means Investors who hold a majority in outstanding
principal amount of the Convertible Promissory Notes.
 
 “Merger” has the meaning provided in Section 2.3.
 
 “Minimum Amount” means U.S. $5,000,000.
 
“Person” means any natural person, corporation, partnership, limited liability
company, association, government, governmental agency or other entity, whether
acting in an individual, fiduciary or other capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Purchase Price” means the aggregate principal amount of the Convertible
Promissory Notes to be purchased at the Closing.
 
“Security Agreement” means the Security Agreement, dated as of the Closing Date,
among the Company and the Investors, in the form of Exhibit C hereto.
 
“Underlying Stock” means the Common Stock issued or issuable upon conversion or
exercise of the Convertible Promissory Notes and Warrants purchased hereunder.
 
“Warrants” mean the Warrants to purchase Common Stock to be sold and issued
pursuant to this Agreement, substantially in the form of Exhibit B hereto.
 
2.    PURCHASE AND SALE OF CONVERTIBLE PROMISSORY NOTES.
 
2.1     Sale and Issuance of Convertible Promissory Notes and Warrants.
 
(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to issue and sell to the Investors at the Closing, and the Investors
agree to purchase from the Company at the Closing, Convertible Promissory Notes
in the principal amounts set forth on Schedule A and Warrants to purchase the
number of shares of Common Stock set forth on Schedule A.  For each U.S.
$100,000 of principal amount of Convertible Promissory Notes purchased
hereunder, the Company shall issue a Warrant to purchase 3,750 shares of Common
Stock.  Each Warrant shall have a term of two (2) years and an exercise price of
U.S. $4.25 per share, subject to adjustment as provided therein.
 
(b)           The Convertible Promissory Notes shall be secured by the assets of
the Company pursuant to the Security Agreement, which shall be entered into
simultaneously with the execution of this Agreement.
 
2.2     Closing.
 
(a) Place of Closing.  The completion of the purchase and sale of the
Convertible Promissory Notes and Warrants hereunder (the “Closing”) shall take
place by electronic communication on August 12, 2011 (the “Closing Date”),
subject to the satisfaction of all conditions herein.
 
(b) Closing.  Subject to the terms and conditions of this Agreement, on the
Closing Date, the Company will sell to the Investors, severally and not jointly,
and the Investors, severally and not jointly, will purchase from the Company at
least the Minimum Amount in aggregate principal amount of the Convertible
Promissory Notes and the applicable amount of Warrants determined in accordance
with Section 2.1(a).  The maximum amount, in aggregate principal amount, of the
Convertible Promissory Notes shall be $10,000,000, unless increased by the
Company, with notice to the Investors, to $12,000,000.
 
(c) Deliveries at the Closing.  At the Closing:
 
(i) The Company shall deliver to the Investors the Convertible Promissory Notes
and Warrants to be issued at the Closing, duly executed by the Company; and
 
(ii) The Investors shall deliver to the Company the Purchase Price payable at
the Closing in immediately available funds to such account as the Company may
designate.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3     Use of Proceeds.  The Company shall use the proceeds of the sale of the
Convertible Promissory Notes:  (a) to fund all of the Company’s expenses related
to its acquisition of Top Yield Holdings Ltd., a British Virgin Islands company
(the “Merger”), including, without limitation, accounting and audit, legal,
marketing and road show expenses of the Company and Top Yield Holdings Ltd. and
the expenses in fulfilling the Agreement and Plan of Share Exchange (“Merger
Agreement”); and (b) for general working capital purposes.
 
2.4    Registration Rights.  The Company shall register for resale all
Underlying Stock with the first registration statement filed by the Company
(“Initial Registration”) following the closing of the Merger (other than
registration statements on Form S-4 or S-8 or equivalent forms).  The Company
shall use its reasonable best efforts to cause such registration statement to
become effective as soon as commercially practicable following the filing
thereof with the Commission and shall maintain such registration statement
effective for a period of no less than one year following the effective date
thereof; provided, however, if at any time after filing the registration
statement with the Commission and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Investor and (i) in the case of a determination not to
register, the Company shall be relieved of its obligation to register any
Underlying Stock in connection with such registration and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Underlying Stock, for the same period as the delay in registering such other
securities.
 
If an  Initial Registration is an underwritten registration of securities for
the account of the Company, and the managing underwriters advise the Company in
writing that, in their opinion, the number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such registration (i) first, the securities the Company
proposes to sell and (ii) second, the securities of the Investors and other
stockholders, pro rata among the respective holders thereof on the basis of the
amount of securities owned by each such holder.  The registration rights
provided hereby shall terminate as to any shares of Underlying Stock that may be
resold without restriction pursuant to Rule 144 under the Securities Act.


3.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
The Company hereby represents, warrants and covenants to each Investor as
follows:
 
3.1     Organization; Good Standing.  The Company has been duly incorporated or
organized, is validly existing as a corporation or other applicable business
entity and is in good standing under the laws of the State of Delaware and has
the requisite power to carry on its business as now conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2     Authorization.  The Company has the requisite power and authority to
enter into this Agreement and each Ancillary Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the board of directors or
equivalent governing body of the Company and no other actions on the part of the
Company are necessary to authorize this Agreement or the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors' rights generally or by
general principles of equity.  The Company shall have authorized the issuance,
pursuant to the terms and conditions of this Agreement, of the Notes, the
Warrants and the Underlying Shares and, when issued, sold and delivered in
accordance with this Agreement for the consideration described herein, the
Underlying Shares shall be duly authorized and validly issued, are fully paid
and nonassessable, and were issued in accordance with the registration or
qualification provisions of any applicable securities laws or pursuant to valid
exemptions therefrom.
 
3.3     Consents.  No consent, approval, qualification, order or authorization
of, or filing with, any Person is required on the part of the Company in
connection with the Company’s valid execution, delivery or performance of this
Agreement, or the offer, sale or issuance of the Convertible Promissory Notes
and Warrants, except for the consents and filings set forth in Schedule 3.3,
which shall have been made or obtained prior to the Closing hereunder.
 
3.4     Capitalization.
 
(a) The authorized capital of the Company consists, or will consist immediately
prior to the Closing, of (i) 75,000,000 shares of Common Stock, $0.0001 par
value per share, 1,000,000 shares issued and outstanding, and (ii) 4,000,000
shares of Preferred Stock, $0.0001 par value per share, no shares issued and
outstanding.
 
(b) The outstanding common shares of the Company are owned by the stockholders
and in the numbers specified in Schedule 3.4(b).
 
(c) The outstanding shares of Common Stock have been duly authorized and validly
issued, are fully paid and nonassessable, and were issued in accordance with the
registration or qualification provisions of any applicable securities laws or
pursuant to valid exemptions therefrom.
 
(d) Except for (i) the conversion privileges of the Convertible Promissory
Notes, and (ii) the exercise rights of the Warrants, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), phantom stock, stock appreciation rights, proxy or
stockholder agreements or agreements of any kind for the purchase or acquisition
from the Company of any of its securities other than 800,000 warrants issued by
the Company in connection with the Merger which have a remaining term of two (2)
years and an exercise price of U.S. $4.25 per share and certain rights granted
by the Merger Agreement.
 
3.5     Compliance.  To the Company’s Knowledge, no claim has been filed against
the Company alleging a violation of any applicable laws or regulations of
foreign, federal, state and local governments and all agencies thereof. The
Company holds all of the material permits, licenses, certificates or other
authorizations of foreign, federal, state or local governmental agencies
required for the conduct of its business as presently conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6     Questionable Payments. Neither the Company, nor any employee, agent or
representative of the Company, has, directly or indirectly, made any bribes,
kickbacks, illegal payments or illegal political contributions using the
Company’s funds or made any payments from the Company’s funds to any
governmental officials for improper purposes or made any illegal payments from
the Company to obtain or retain business.
 
3.7     Offering.  Subject to the truth and accuracy of each Investor’s
representations set forth in this Agreement, the offer, sale and issuance of the
Convertible Promissory Notes and Warrants contemplated by this Agreement, and
the offer, sale and issuance of the Underlying Stock, are exempt from the
registration requirements of the Securities Act, and neither the Company nor any
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
 
4.    REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.
 
Each Investor hereby represents and warrants, severally and not jointly, to the
Company as follows:
 
4.1     Authorization.  Such Investor has full power and authority to enter into
this Agreement and each Ancillary Agreement to which such Investor is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  This Agreement constitutes, and
each Ancillary Agreement to which such Investor is a party, when executed and
delivered, will constitute, a valid and legally binding obligation of such
Investor, enforceable in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
4.2     Investment.  The Convertible Promissory Notes and Warrants to be
purchased by such Investor will be purchased for investment for such Investor’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution thereof.
 
4.3     Accredited Investor.  Such Investor is an “Accredited Investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”) and has completed an Accredited
Investor Questionnaire attached hereto as. Schedule C.
 
4.4     Restricted Securities.  Such Investor understands that the Convertible
Promissory Notes, the Warrants and the Underlying Stock may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom.
 
4.5     Legend.  To the extent applicable, each certificate or other document
evidencing any of the Convertible Promissory Notes, the Warrants or the
Underlying Stock shall be endorsed with the legend in the form set forth below:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
 
 

--------------------------------------------------------------------------------

 
 
5.    CONDITIONS OF THE INVESTORS’ OBLIGATIONS AT CLOSING.  The obligations of
each Investor to purchase the Convertible Promissory Notes and Warrants are
subject to the fulfillment or waiver at or prior to the Closing of each of the
following conditions:
 
5.1     Representations and Warranties.  The representations and warranties of
the Company contained in Section 3 shall be true and correct in all material
respects on and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing.
 
5.2     Performance.  The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and any Ancillary Agreement that are required to be performed or
complied with by it on or before the Closing.
 
5.3     Consents.  All consents, authorizations, approvals and permits of any
Person that are required in connection with the issuance and sale of the
Convertible Promissory Notes and Warrants pursuant to this Agreement shall have
been duly obtained and be effective as of the Closing.
 
5.4     Related Agreements and Instruments.
 
(a) The Company shall have delivered the Convertible Promissory Notes and
Warrants duly executed by the Company;
 
(b) The Company and each Investor shall have executed and delivered the Security
Agreement.
 
5.5     Due Diligence and No Material Adverse Change.   The Company shall have
provided each Investor access to information, including, without limitation,
audited financial statements of the Company for the fiscal years ended December
31, 2010 and 2009, as such Investor has reasonably requested in connection with
its due diligence review and such Investor shall have concluded its due
diligence review of the Company to its complete satisfaction and shall be
reasonably satisfied that there has been no material adverse change in the
business, operations, financial condition or prospects of the Company at the
time of the execution of this Agreement.
 
5.6     Merger. The closing of the Merger shall have occurred immediately prior
to or concurrently with the Closing.
 
5.7     Sale of Minimum Amount.  The Company shall have received valid and
binding subscriptions from Investors for no less than the Minimum Amount and all
of the closing conditions for the sale and issuance of the Minimum Amount
pursuant to this form of Agreement shall have been satisfied or waived.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    CONDITIONS OF THE COMPANY’S OBLIGATIONS AT CLOSING.  The obligations of
the Company to each Investor to sell the Convertible Promissory Notes and
Warrants to such Investor are subject to the fulfillment or waiver at or before
the Closing of each of the following conditions:
 
6.1     Receipt of Purchase Price.  The Company or the Escrow Agent shall have
received at or prior to the Closing Date a wire transfer of funds in the full
amount of the Purchase Price.
6.2     Representations and Warranties.  The representations and warranties of
such Investor contained in Section 4 shall be true and correct in all material
respects on and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing.
 
6.3     Consents.  All consents, authorizations, approvals and permits of any
Person that are required in connection with the issuance and sale of the
Convertible Promissory Notes and Warrants pursuant to this Agreement shall have
been duly obtained and be effective as of the Closing.
 
7.    MISCELLANEOUS.
 
7.1     Expenses.  The Company and each Investor will pay its own expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement and each Ancillary Agreement.
 
7.2     Survival.  Except as otherwise provided in this Agreement, all
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing.  No investigation by any of the Investors shall affect the survival or
enforceability of the Company’s representations, warranties, covenants and
agreements contained in this Agreement.
 
7.3     Notices.  All notices and other communications required or permitted
under this Agreement shall be deemed to have been duly given and made if in
writing and if served by personal delivery to the party for whom intended (which
shall include delivery by Federal Express or similar internationally or
nationally-recognized service) to the following address, or such other address
as may be designated in writing hereafter by, such party:
 
(a) If to Investors
See Schedule B
with a copy to:
 
(b) If to the Company:
 
Leviathan Minerals Group Incorporated
Unit 4309-10, 43/F, Cosco Tower
183 Queens’s Road, Central, Hong Kong


with a copy to:
 
Richardson & Patel, LLP
750 Third Avenue
9th Floor
New York, NY 10017
Attention:  David N. Feldman, Esq.


 
 

--------------------------------------------------------------------------------

 
 
7.4     Waiver.  No delay on the part of any party hereto with respect to the
exercise of any right, power, privilege or remedy under this Agreement or any of
the Ancillary Agreements shall operate as a waiver thereof, nor shall any
exercise or partial exercise of any such right, power, privilege or remedy
preclude any further exercise thereof or the exercise of any other right, power,
privilege or remedy.  No modification or waiver by any party hereto of any
provision of this Agreement or any of the Ancillary Agreements, or consent to
any departure by any other party therefrom, shall be effective other than in the
specific instance and for the purpose for which given.
 
7.5     Remedies.  The rights, powers, privileges and remedies hereunder and
under the Ancillary Agreements are cumulative and not exclusive of any other
right, power, privilege or remedy the parties hereto would otherwise have.
 
7.6     Entire Agreement.  This Agreement and the Ancillary Agreements
constitute the entire agreement and understanding among the Investors and the
Company, and supersede all prior agreements and understandings, relating to the
subject matter hereof.
 
7.7     GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF MINNESOTA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.  VENUE FOR ANY LEGAL ACTION HEREUNDER SHALL BE THE STATE OR
FEDERAL COURTS LOCATED IN THE CITY OF MINNEAPOLIS, MINNESOTA
 
7.8     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Signatures sent by facsimile or email shall bind the
parties hereto and to the Ancillary Agreements to the same extent as original
signatures.
 
7.9     Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement and without affecting the validity or
enforceability of such provision in any other jurisdiction.
 
7.10   Cross References.  References in this Agreement to any section are,
unless otherwise specified, to such section of this Agreement.
 
7.11   Headings.  The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
7.12   Exhibits and Schedules Incorporated.  The exhibits and schedules to this
Agreement are incorporated into and constitute an integral part of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.13   Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective unless such modification, amendment or waiver is approved in writing
by the Company and the Majority Investors; provided, however that to the extent
that any such modification, amendment or waiver does not apply equally to each
Investor, consent to any such modification, amendment or waiver shall be
required from each such Investor that is treated less favorably than those
approving the same to be binding upon such Investor.  The failure of any party
to enforce any of the provisions of this Agreement will in no way be construed
as a waiver of such provisions and will not affect the right of such party
thereafter to enforce each and every provision of this Agreement.
 
7.14   Liability for Brokers or Finders.  The Company will pay and/or hold the
Investors harmless against the payment of any and all Liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or the Ancillary Agreements incurred, directly or indirectly, as
a result of any action taken by the Company.
 
7.15   Binding Effect.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties (including
transferees of the Convertible Promissory Notes or the Underlying Stock).  The
Company shall not be permitted to assign any of its rights or delegate any of
its obligations under this Agreement without prior written consent of the
Majority Investors.  Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Any attempted assignment or delegation by a party hereto not
in accordance with this Section 7.15 shall be void.
 
7.16   Effect of Amendment or Waiver.  Each Investor acknowledges that by the
operation of Section 7.13 the Majority Investors will have the right and power
to diminish or eliminate the rights of such Investor under this Agreement.
 
7.17   Rights of Investors.  Each holder of the Convertible Promissory Notes and
the Underlying Stock shall have the absolute right to exercise or refrain from
exercising any right or rights that such holder may have by reason of this
Agreement or any thereof, including without limitation the right to consent to
the waiver of any obligation of the Company under this Agreement and to enter
into an agreement with the Company for the purpose of modifying this Agreement
or any agreement effecting any such modification, and such holder shall not
incur any liability to any other holder or holders of the Convertible Promissory
Notes or the Underlying Stock with respect to exercising or refraining from
exercising any such right or rights.
 
7.18   Exculpation Among Investors.  Each Investor acknowledges that such
Investor is not relying upon any Person, other than the Company and its officers
and directors, in making its investment or decision to invest in the
Company.  Each Investor agrees that no Investor nor the respective controlling
persons, officers, directors, partners, agents, employees or representatives of
any Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
Convertible Promissory Notes and the Underlying Stock.
 
7.19   Construction. The parties hereto agree that this Agreement is the product
of negotiations between sophisticated parties and individuals, all of whom were
represented by separate counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision
hereof.  Accordingly, ambiguities in this Agreement, if any, shall not be
construed strictly or in favor of or against any party hereto but rather shall
be given a fair and reasonable construction without regard to the rule of contra
proferentem.  As used in this Agreement, the word “including” shall mean
“including without limitation” and the masculine gender shall include the
feminine and the neuter gender.
 
[SIGNATURES PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first above written.
 

 
LEVIATHAN MINERALS GROUP INCORPORATED
         
Date
By:
/s/        Samuel Zia       Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 


[INVESTOR SIGNATURE PAGES TO LEVIATHAN MINERALS GROUP INCORPORATED SECURITIES
PURCHASE AGREEMENT]
 
INVESTOR:


__________________________


By:  __________________________
 
Name:
 
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


INVESTORS
 
Name of Investor
Purchase Price/Principal Amount of Convertible Promissory Note
Number of Warrant Shares
 
$
   
$
       
Total
$
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
INVESTOR ADDRESSES
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
ACCREDITED INVESTOR QUESTIONAIRE


Please complete the following questionnaire. If the answer to any question is
“none” or “none applicable,” please so state.


Your answers will, at all times, be kept strictly confidential, however, you
hereby agree that Leviathan Minerals Group Incorporated may present this
questionnaire to such parties as it deems appropriate in order to assure itself
that the issuance of the securities to you will not result in a violation of the
exemption from registration under U.S. securities laws.


In case of insufficient space, please use the reverse side to assure that
complete answers are submitted. If the securities are being purchased jointly,
all joint owners should complete.
 

 Name:           Address:           Social Security Number or Taxpayer
Identification Number:           Telephone Number:          
State of Residence or Principal Place of Business:
          Type of Business:    

 
 
 

--------------------------------------------------------------------------------

 


You may qualify as an Accredited Investor under Regulation D promulgated under
the Securities Act of 1933 (the "1933 Act") if you meet any of the following
tests (please check all that apply).1
 
□  
The undersigned is an individual who is a director or executive officer of the
Company.  An “executive officer” is the president, a vice president in charge of
a principal business unit, division or function (such as sales, administration
or finance), any other officer who performs a policy making function or any
other person who performs similar policy making functions for the Company.



□  
The undersigned is an individual that (1) had individual income of more than
$200,000 in each of the two most recent fiscal years and reasonably expects to
have individual income in excess of $200,000 in the current year, or (2) had
joint income together with the undersigned’s spouse in excess of $300,000 in
each of the two most recent fiscal years and reasonably expects to have joint
income in excess of $300,000 in the current year.  “Income” means adjusted gross
income, as reported for federal income tax purposes, increased by the following
amounts:  (i) any tax exempt interest income under Section 103 of the Internal
Revenue Code (the “Code”) received, (ii) any losses claimed as a limited partner
in a limited partnership as reported on Schedule E of Form 1040, (iii) any
deduction claimed for depletion under Section 611 of the Code or (iv) any amount
by which income has been reduced in arriving at adjusted gross income pursuant
to the provisions of Section 1202 of the Code.  In determining personal income,
however, unrealized capital gains should not be included.



□  
The undersigned is an individual with individual net worth, or combined net
worth together with the undersigned’s spouse, in excess of $1,000,000.  “Net
worth” means the excess of total assets at fair market value, (including homes,
furnishings and automobiles, but excluding for these purposes the net value,
after any mortgage, of my primary residence).  The balances of any mortgages or
other indebtedness secured by such primary residence may likewise be excluded,
however, if such balances in the aggregate exceed the value of the primary
residence and the lender has recourse to the subscriber for any such deficiency,
the excess liability must be deducted in calculating the subscriber’s net worth.



□  
The undersigned is a Trust with total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring securities of the Company, and the
purchase of the securities is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the risks and merits of the prospective investment in such securities.



□  
The undersigned is a corporation, partnership, limited liability company or
limited liability partnership that has total assets in excess of $5,000,000 and
was not formed for the specific purpose of acquiring securities of the Company.



□  
The undersigned is an entity in which all of its equity owners are “accredited
investors”.



1If the securities are being purchased jointly, each joint owner should initial
where applicable.
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE FOR
INDIVIDUALS AND TRUSTS


IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.


The securities will be owned, and should be shown on the records of Leviathan
Minerals Group Incorporated, as follows (please check box):


o           A single person


o           Husband and wife, as community property


o           Joint tenants with right of survivorship (both parties must sign)


o           Tenants-in-Common (all parties must sign)


o           Trust (trustee must sign as trustee and indicate name of trust and
date of trust document;
               trustee must also provide a copy of trust document)


o           Other (explain, signature as required)


Executed this __ day of ________________, 2011




                                              _______________________________________
                                                                                                                                                                    
                   (Signature)


                                             
_______________________________________
                                              (Please Print Name of Individual
or Trust and Date of
                                              Trust if Applicable)


                                            
 _______________________________________
                                                                               
(Signature)


                                             
_______________________________________
                                              (Please Print Name of Individual
or Trust and Date of
                                              Trust if Applicable)
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE FOR
CORPORATIONS AND PARTNERSHIPS


IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.


 
o
Corporation (signature of authorized officer(s) required; please provide
certified resolution authorizing investment)



 
o
Partnership (signature of all general partners required by partnership
agreement; partnerships must provide copy of partnership agreement)

 
Executed this __ day of ________________, 2011








_______________________________________
(Please Print Name of Entity)


By: ____________________________________


_______________________________________
(Name)


_______________________________________
(Title)


By: ___________________________________


_______________________________________
(Name)


_______________________________________
(Title)


 